Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
The amendments of claims 1-2, 4, and 10 and the cancellation of claims 3 and 12 are acknowledged. 

Allowable Claims
Claims 1-2, 4-11, and 13-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-2, 4-11, and 13-14: Applicant’s arguments regarding Haber (US 5,329,976) not disclosing the lack of teaching the pump mechanism configured to pressurize the fluid vial are persuasive (see July 27, 2022 Remarks, pages 10 and 12). In Applicant’s invention, pumping air into the vial pressurizes the vial to a pressure greater than a pressure within the reservoir such that when the vial is fluidly coupled with the reservoir, the greater pressure within the vial forces fluid contained within the vial into the reservoir (see specification of the current application, page 68). No prior art was found to address the deficiency of Haber.
The following is an examiner’s statement of reasons for allowance of claims 15-18: Applicant’s argument regarding Aneas (US 6,070,623) that means 22 for definitively locking the device on the first receptacle 2 would cause the fluid vial not to be removed from the vial adapter is persuasive. Figure 1 of Aneas clearly shows a bump on tubular skirt 12 below line of weakening 30, the bump fitting into a crevice of means 22 for definitively locking the device on the first receptacle 2. This connection between the skirt and means 22 would, in combination with the inner ridge at the bottom of means 22, help fix these parts together such that the fluid vial would not be removable from the fill adapter (see Fig. 1). Furthermore, one of ordinary skill in the art would not be motivated to have means 22 be removable, as Aneas specifically teaches that the device disclosed is completely safe to use, as the user at no moment is able to touch the perforating end 5a of the perforating means 5 with his/her fingers (see col. 5, ll. 28-34), and making the fill adaptor removable after pushing the needle through the septum would allow the user to touch the perforating end when removing the vial adapter (see Figs. 1, 4, needle stuck in downward position after going through septum due to means 16 for stopping plunger). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781